OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant’s pre-Miranda statement, while in custody, in response to a detective’s question regarding whether he would like to make a statement should have been suppressed. However, the error in failing to suppress the statement was harmless beyond a reasonable doubt in light of the overwhelming evidence against defendant and there being no reasonable possibility that his statement contributed to the verdict (see People v Rivera, 57 NY2d 453, 456 [1982]). Additionally, there is record support for Supreme Court’s decision to deny defendant’s motion to suppress the showup identification (see People v Clark, 85 NY2d 886 [1995]), and that decision is beyond our further review.
Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.